Citation Nr: 0703163	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  00-00 111A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona

THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disability, including as secondary to a service-
connected right knee disability.

2.  Entitlement to service connection for a left ankle 
disability as secondary to a service-connected right knee 
disability.

3.  Entitlement to an increased rating for status post right 
knee replacement, evaluated as 30 percent disabling from 
March 1, 1997, and as 60 percent disabling since November 18, 
2002. 

REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

Appellant and the appellant's son


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from September 1961 to January 
1966.  

The case comes before the Board of Veteran's Appeals (Board) 
from a January 1999 rating decision by the Phoenix, Arizona, 
Regional Office (RO), of the Department of Veterans Affairs 
(VA), which found that new and material evidence had not been 
received to reopen a previously denied claim of service 
connection for a left knee disability on a direct basis.  The 
RO also denied service connection for left knee and left 
ankle disabilities, claimed as secondary to a service-
connected right knee disability, and continued a 30 percent 
evaluation for service-connected postoperative residuals of a 
total right knee replacement, citing 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5055 (knee replacement (prosthesis)).  
The veteran and his son testified before an RO Hearing 
Officer in January 2000 and a transcript of the hearing is on 
file.  

A May 2000 Hearing Officer's decision granted service 
connection for diabetes mellitus which was assigned an 
initial 20 percent disability rating, and also granted 
service connection for residuals of a left shoulder injury 
which was assigned an initial 10 percent disability rating.  
These grants were made effective February 9, 1998.  

A March 2001 Board decision denied the claims addressed in 
the January 1999 rating decision.  

A May 2003 rating decision increased the 20 percent rating 
for diabetes to 40 percent, effective August 7, 2002, and 
increased the 10 percent rating for left shoulder injury 
residuals to 20 percent, effective November 19, 2002.  The 30 
percent rating for residuals of a total right knee 
replacement was increased to a 40 percent rating, effective 
November 19, 2002, (purportedly the date of receipt of claim) 
citing 38 C.F.R. § 4.71a, DC 5005 (pneumococcic arthritis).  
The veteran did not initiate an appeal from these decisions.  

A September 2003 rating decision found clear and unmistakable 
error (CUE) in the May 2003 rating decision as to the 
assignment of a 40 percent rating for the right knee 
replacement, stating that the evaluation was incorrectly 
assigned using criteria for rheumatoid arthritis which did 
not apply in his case and that the correct criteria under DC 
5055 required the assignment of a 60 percent rating effective 
November 18, 2002 [not November 19, 2002] (date of evidence 
in VA treatment records indicating that a higher rating was 
warranted).  

The September 2003 rating decision also found that there was 
CUE in the May 2003 assignment of a 40 percent rating for 
diabetes based solely on the addition of insulin to the 
veteran's medication regimen even though there was no 
evidence that regulation of activities was required, as 
needed for a schedular rating of 40 percent.  So, the correct 
evaluation was not a 40 percent rating but a 20 percent 
rating.  However, it was noted that this reduction did not 
reduce the veteran's combined disability evaluation and would 
not decrease his monthly monetary award.  Service connection 
was also granted for bilateral hearing loss which was 
assigned an initial 10 percent disability rating.  Further, a 
total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU rating) was 
granted, as was basic eligibility to Dependent' Education 
Assistance under 38 U.S.C. Chapter 35, both effective 
November 18, 2002.  Service connection for bilateral macular 
degeneration, claimed as due to service-connected diabetes, 
was denied.  The veteran did not initiate an appeal from 
these decisions.  

The March 2001 Board decision was appealed to the United 
States Court of Appeals for Veterans Claims (CAVC) which, by 
an October 2003 Order, vacated the March 2001 Board decision 
and remanded the case for readjudication after first 
complying with the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (November 9, 
2000).  The CAVC Order noted that the Board had not discussed 
compliance with the statutory requirements of notification of 
the appellant of the evidence or information necessary to 
substantiate his claims or advise him as to which party is 
responsible for obtaining such evidence or information, as 
required by Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002) (decided after the Board decision).  

The case was remanded in January 2005 for compliance with the 
October 2003 CAVC Order.  At that time it was noted that in 
documents submitted to CAVC and in a March 2004 statement to 
the Board, the veteran has requested an effective date, prior 
to February 9, 1998, for a grant of service connection for 
diabetes mellitus, and appeared to be requesting an increased 
rating for his left shoulder disability.  

The case has now been returned for appellate consideration.  
However, the Board notes that the RO has still not addressed 
the claim for an effective date, prior to February 9, 1998, 
for a grant of service connection for diabetes mellitus nor 
what may be a claim for an increased rating for service-
connected left shoulder disability.  These additional claims 
have not been adjudicated by the RO, much less denied and 
timely appealed to the Board, so referral to the RO for 
initial development and consideration is required since the 
Board does not currently have jurisdiction.  See 38 C.F.R. 
§ 20.200 (2006) and Godfrey v. Brown, 7 Vet. App. 398 (1995).  

Lastly, the Appellant's Opening Brief to CAVC nowhere 
addressed the Board's denial of service connection for a left 
ankle disability.  While this matter was addressed in the 
Brief of the Appellee (VA), the Appellant's Reply Brief 
specifically noted, at page 1, that "[t]he Secretary's 
response about [the veteran's] left ankle [sic] disability, 
stated at pages 14 -15 of his brief, responds to issues and 
arguments that [the veteran] did not make, about a disability 
[i.e., left ankle] with which his present appeal is not 
concerned."  

From this it could be concluded that the veteran never 
appealed the March 2001 Board denial of service connection 
for a left ankle disability and, so, the Board decision on 
that matter is final.  However, the October 2003 Order of the 
Court in this case vacated the March 2001 Board decision.  
There was nothing in the Court's Order limiting it's effect 
to only some issues addressed in the March 2001 Board 
decision and, so, it must be concluded that the March 2001 
Board decision was vacated in toto.  So, this requires 
readjudication of all of the issues previously addressed in 
the March 2001 Board decision.  This is substantiated by the 
first sentence of the Order which lists the issues that the 
veteran appealed and included the denial of service 
connection for a left ankle disability.  In the future, 
should the veteran or his legal representative on appeal to 
the Court desire not to appeal a particular claim which was 
denied by the Board, it is a simply matter to specifically 
state that an appeal is not desired as to that matter.  


FINDINGS OF FACT

1.  The veteran was notified in February 1994 of a rating 
decision that month which denied service connection for a 
left knee disability and that decision is final.  He did not 
appeal that decision. 

2.  Evidence submitted since the February 1994 RO decision is 
cumulative and redundant, does not bear directly and 
substantially upon the question of whether chronic left knee 
disability was incurred or aggravated during active service 
or whether degenerative joint disease of the left knee 
manifested within one year after service discharge, and is 
not so significant that it must be considered in order to 
fairly decide the merits of that claim.  

3.  Competent medical evidence does not link any current left 
knee disability to the veteran's service-connected right knee 
disability.  

4.  Competent medical evidence does not link any current left 
ankle disability to the veteran's service-connected right 
knee disability.  

5.  An issue of medical complexity or controversy has not been 
presented as to the claims for service connection for left 
knee and left ankle disabilities, claimed as due to service-
connected status post right knee replacement.  

6.  From March 1, 1997, to November 18, 2002, the veteran's 
right knee right knee replacement was productive of not more 
than intermediate degrees of residual weakness, pain or 
limitation of motion.  

7.  Since November 18, 2002, the veteran's right knee right 
knee replacement has not been manifested by ankylosis.  


CONCLUSIONS OF LAW

1.  The RO's February 1994 decision denying service 
connection for a left knee disability is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2006).  

2.  Evidence received since the February 1994 rating action 
which denied service connection for a left knee disability is 
not new and material, and the veteran's claim for that 
benefit is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2006).  

3.  A left knee disability is not proximately due to, the 
result of, or aggravated by a service connected right knee 
disability.  38 U.S.C. § 5107 (West 2002); 38 C.F.R. 
§ 3.310(a) (2006); Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc); and 38 C.F.R. § 3.310(b), effective October 
10, 2006.  See 71 Fed. Reg. 52744, 52746 (September 7, 2006).

4.  A left ankle disability is not proximately due to, the 
result of, or aggravated by a service connected right knee 
disability.  38 U.S.C. § 5107 (West 2002); 38 C.F.R. 
§ 3.310(a) (2006); Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc); and 38 C.F.R. § 3.310(b), effective October 
10, 2006.  See 71 Fed. Reg. 52744, 52746 (September 7, 2006).  

5.  An issue of medical complexity or controversy has not 
been presented.  38 U.S.C.A. § 5109 (West 2002); 38 C.F.R. 
§§ 20.901 (d), 20.902 (2006).  

6.  From March 1, 1997, to November 18, 2002, the criteria 
for a disability evaluation in excess of 30 percent for 
status post right knee replacement were not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5055 (2006).  

7.  Since November 18, 2002, the criteria for a disability 
evaluation in excess of 60 percent for status post right knee 
replacement have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.68, 4.71a, 
Diagnostic Code 5055 (2006).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  But, VA is 
not required to provide a predecisional adjudication of what 
evidence is needed to grant a claim because "the duty to 
notify deals with evidence gathering, not analysis of already 
gathered evidence" nor is VA required to provide notice 
"upon receipt of every piece of evidence or information."  
Locklear v. Nicholson, 20 Vet. App. 410, 415 (2006).  

38 U.S.C.A. § 5103(a) requires that VA notify a claimant of 
the information and evidence needed to substantiate a claim, 
which information and evidence VA will obtain, and which the 
claimant is expected to provide.  VA must request any 
evidence in a claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159.  

In a new and material evidence claim, the notice must include 
the evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish the underlying claim for the benefit sought.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).  

VCAA compliance in the reopening context is moot inasmuch as 
the veteran testified that he never had left knee disability 
during active military service; and he has never contended 
that arthritis of the left knee manifested within one year 
after active service.  

With respect to the applications to reopen the claim for 
service connection for a left knee disorder, "VA has chosen 
to assist claimants attempting to reopen in limited 
circumstances.  Specifically, VA will give the assistance 
described in [38 C.F.R.] § 3.159(c)(1)-(3) [obtaining Federal 
and non-Federal records].  Until the claim is reopened, 
however, VA will not give the assistance in [38 C.F.R.] 
§ 3.159(c)(4) (providing a medical examination or obtaining a 
medical opinion)."  Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1353 (Fed. Cir. 
September 2003) (PVA).  Accordingly, an additional VA 
examination for the limited purpose of determining whether a 
left knee disorder was incurred or aggravated during service 
or whether arthritis manifested within the first postservice 
year is not required.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Here, the claimant was notified of the law and regulations 
governing effective dates and rating service-connected 
disorders in the September 2006 Supplemental Statement of 
the Case (SSOC).  

Further, if a service connection claim is denied, the 
effective date matter is moot but if granted this matter 
would be initially addressed by the RO.  The same is true 
with respect to the assignment of any disability rating 
following a grant of service connection.  See also VAOPGCPREC 
8-2003 (Dec. 22, 2003) (after VCAA notice is given as to an 
original service connection claim, further VCAA notice of 
"downstream" issues, e.g., an initial rating or effective 
date, is not required).  So, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

As for the claim to reopen, a determination on the degree of 
disability or the effective date can not be made unless 
service connection is granted as no such determination of 
service connection has made, there can be no possibility of 
any prejudice to the veteran with respect to any defect in 
the VCAA notice required under Dingess at 19 Vet. App. 473.  

The VCAA notice was intended to be provided before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, a 
timing defect may be cured by compliance with proper remedial 
measures which are the issuance of a compliant VCAA notice 
followed by readjudication (by either a rating decision or a 
Statement of the Case (SOC) or Supplemental SOC (SSOC)), 
thereby providing a claimant a meaningful opportunity to 
participate in the claim processing.  Prickett v. Nicholson, 
20 Vet. App. 370, 376-77 (2006) (citing Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006); Dingess 
v. Nicholson, 19 Vet. App. 473, 492 (2006) and Pelegrini v. 
Principi, 18 Vet. App. 112, 122-24 (2004)).  

Here, the rating decision appealed was in January 1999.  This 
was prior to the November 9, 2000, enactment of the VCAA.  
So, obviously, a preadjudication notice compliant with the 
VCAA, was not possible.  

A review of the record shows the veteran was provided with 
VCAA notice by letters from the VA Appeals Management Center 
(AMC) dated in February and October 2005.  The veteran was 
notified of the evidence needed to substantiate a claim of 
service connection, namely, evidence of an injury, disease, 
or event causing an injury or disease during service; 
evidence of current disability; and evidence of a 
relationship between the current disability and the injury, 
disease, or event causing an injury or disease during 
service.  

The veteran was also notified of the evidence needed to 
substantiate a claim for an increased rating.  He was also 
notified that VA would obtain service records, VA records, 
and records from other Federal agencies, and that he could 
submit private medical records or authorize VA to obtaining 
private medical records on his behalf.  

In fact, the prior March 2001 Board decision specifically 
notified the veteran of the standard for reopening when it 
recited the definition of new and material evidence for 
reopening and explained why the additional evidence since the 
1994 denial was not sufficient for reopening.  With respect 
to the claims for service connection for left knee and left 
ankle disabilities, it was made clear in the 2001 Board 
decision that those claims were denied because of a lack of 
competent medical evidence linking the claimed disorder to 
the veteran's service-connected right knee disability.  The 
reasons for the denial of an increased rating for the 
service-connected right knee disability and the governing law 
and regulations were also cited.  

Here, any procedural defect has been cured because the 
veteran has had a meaningful opportunity to participate 
effectively in the processing of his claims inasmuch as he 
had the opportunity to submit additional argument and 
evidence, which he did, and additionally to address the 
issues at the January 2000 RO hearing.  

The claims were readjudicated following the content-
complying notice as evidenced by the subsequent September 
2006 SSOC.  For these reasons, the veteran has not been 
prejudiced by timing of the 38 C.F.R. § 3.159 notice.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Pelegrini, supra 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 
Vet. App. 473 (2006) (notice of the five elements of a 
service connection claim).  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The veteran's service medical 
records (SMRs) are on file, as are voluminous VA and private 
clinical records since discharge from active service.  The 
veteran has been afforded several VA rating examinations to 
determine the severity of the service-connected right knee 
disability and was also afforded a VA examination to 
determine whether there was a medical nexus between that 
disability and the claimed disabilities of the left knee and 
left ankle.  Also, as recently as April 2006 the veteran 
reported that VA had all of his records.  As there is no 
indication of the existence of additional evidence to 
substantiate the claims, the Board concludes that the duty-
to-assist provisions of the VCAA have been complied with.  

In the November 2006 Informal Hearing Presentation it was 
requested that the Board either remand the case to the RO for 
medical opinions or to obtain an independent medical expert 
(IME) opinion as to the existence of an association between 
the service-connected right knee disability and the claimed 
disabilities of the left knee and left ankle.  See 
38 U.S.C.A. § 5109 (West 2002); 38 C.F.R. §§ 20.901 (d), 
20.902 (2006).  However, no issue of medical complexity or 
controversy was identified.  Moreover, there is currently on 
file a comprehensive January 2000VA examination addressing 
these very matters and that examination was conducted after a 
review of the veteran's claim file.  So, further development 
of the case in the form of a remand to the RO for additional 
VA examinations or an IME opinion would serve no purpose.  

Accordingly, the duty to assist the veteran has been 
fulfilled.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

For service connection to be granted for any current 
disability, it must be shown that it was caused by a disease 
or injury incurred or aggravated during service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Furthermore, with chronic 
disease shown as such in service so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Id.  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  Id.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.; See, too, Savage v. 
Gober, 10 Vet. App. 488, 495 (1997). 

Service connection is also possible for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2006).  

Certain conditions, such as arthritis, will be presumed to 
have been incurred in service if manifested to a compensable 
degree within 1 year after service. This presumption is 
rebuttable by probative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2006).

Disability which is proximately due to or the result of a 
service-connected disorder shall be service-connected.  
38 C.F.R. § 3.310(a).  Service connection will also be 
granted for aggravation of a non-service-connected condition 
by a service-connected disorder, although compensation is 
limited to the degree of disability (and only that degree) 
over and above the degree of disability existing prior to the 
aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995).  
Effective October 10, 2006, a new regulation, 38 C.F.R. 
§ 3.310(b), was created embodying the principles of secondary 
aggravation as announced in Allen, Id.  See 71 Fed. Reg. 
52744, 52746 (September 7, 2006).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2006).  
Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 38 
C.F.R. § 3.102 (2006).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365. 

Reopening

Here, the veteran's initial claim for service connection for 
left knee disability was denied in February 1994 when the RO 
determined that such disability had not been incurred in or 
aggravated during service and that left knee arthritis had 
not manifested within one year of service discharge.  The 
veteran was notified of the denial that month but he did not 
appeal.  Thus, that decision became final and binding on him 
based on the evidence then of record.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104(a), 20.200, 20.1103.  In turn, 
this means there must be new and material evidence to reopen 
this claim and warrant further consideration of it on a de 
novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The Board must determine whether new and material evidence 
has been submitted since the RO's decision, before proceeding 
further, because this preliminary determination affects the 
Board's legal jurisdiction to reach the underlying claim to 
adjudicate it de novo.  See Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).  

In adjudicating claims based on new and material evidence VA 
must first determine whether new and material evidence has 
been submitted according to the requirements of 38 C.F.R. 
§ 3.156(a).  If not, the analysis ends there but, if so, then 
VA must reopen the claims and proceed to evaluate the merits 
of the claim after ensuring the duty to assist under 38 
U.S.C. § 5107(b) has been fulfilled.  See Elkins v. West, 12 
Vet. App. 209 (1999) (en banc) and Winters v. West, 12 Vet. 
App. 203 (1999) (en banc).  Cf. Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also Fossie v. West, 12 Vet. App. 1 
(1998).

The amendments to 38 C.F.R. § 3.156, in particular, only 
apply to applications to reopen that were received on or 
after August 29, 2001.  Here, the veteran's petition to 
reopen his claim was received in February 1998, prior to this 
cutoff date.  Therefore, the amended version of 38 C.F.R. 
§ 3.156(a), providing a new definition of new and material 
evidence, does not apply; instead, the former definition 
applies.  

According to the former version of 38 C.F.R. § 3.156(a), new 
and material evidence meant evidence not previously submitted 
that bore directly and substantially upon the specific matter 
under consideration, which was neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled was so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

Materiality contemplates evidence that "tend[s] to prove the 
merits of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).  When 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

In Sutton v. Brown, 9 Vet. App. 553, 562 (1996) (citing 
Evans v. Brown, 9 Vet. App. 273, 283 (1996)), it was held 
that, as to the probativeness inquiry of new and material 
evidence, the new evidence must tend to prove the merits of 
the claim as to each essential element that was a specified 
basis for the last final disallowance of the claim, but need 
not be probative of all elements required for the award.  

The February 1994 rating decision denied service connection 
for degenerative joint disease (DJD) of the left knee on the 
basis that it was not incurred in or aggravated during active 
service nor did it manifest within one year of his January 
1966 discharge from active service.  

The veteran now also claims entitlement to service connection 
for left knee disability as secondary to his service-
connected right knee replacement.  This aspect or legal 
theory of entitlement was not addressed in the February 1994 
rating decision.  In arguments before the Court, it was 
alleged that a claim for secondary service connection, not 
having been adjudicated in 1994, remained pending.  

In Bingham v. Principi, 18 Vet. App. 470, 474 - 75 (2004) it 
was determined that while there may be different legal 
theories of entitlement, there is only one claim for service 
connection for each disability, regardless of the theory of 
entitlement which is asserted by the claimant.  Denial of the 
claim on the basis of one theory of legal entitlement does 
not mean that the later reassertion that claim on a different 
theory of legal entitlement makes it a different claim.  So, 
here, while in the prior adjudication the RO denied service 
connection on the theories of direct incurrence, aggravation, 
and presumptive service connection, and did not address 
entitlement to service connection on a secondary basis or 
secondary aggravation, the attempts to focus on secondary 
service connection cannot undo the finality of the prior 
adjudication (which denied a claim of service connection and 
not merely a theory of legal entitlement).  

Nevertheless, since the claim for service connection on a 
secondary basis was not previously adjudicated by the RO, in 
all fairness the Board will adjudicate this aspect of the 
"claim" on a de novo basis, i.e., without requiring the 
submission of new and material evidence.  

Background

The SMRs show that the veteran had a right medial 
meniscectomy in July 1965 but are negative as to his left 
knee and left ankle.  

A July 1993 letter states that the veteran's medical records 
with the Department of Human and Health Services from 1967 to 
March 1983 had been misplaced and could not currently be 
located.  The only records available were from 1983 to 1988.  
These records show that a left ankle X-ray in January 1988 
revealed degenerative changes with a small osteophyte but the 
joint space was preserved.  Clinical notes that same month 
noted that the veteran had had a left ankle fracture.  He had 
had left ankle pain, off and on, for 12 years (thus, 
antedating the pain to about 1976).  

On VA examination in December 1993 the veteran complained of 
recurrent pain and occasional locking of the right knee and 
reported that it was affecting his left knee.  In guarding 
his right knee, he had twisted his left knee in the past year 
and now had more pain in the left than in the right knee.  On 
examination the left knee had greater restriction of motion 
than the right knee.  There was decreased lateral stability 
and loose joint motion of the right knee.  The left knee was 
within normal limits with respect to stability.  The 
diagnoses were post surgical medial meniscectomy of the right 
knee and DJD and derangement of the right knee, and early DJD 
of the left knee.  X-rays revealed severe degenerative 
hyperostotic changes of both knees with loss of medial joint 
space and osteophyte formation.  

The evidence received since the February 1994 rating decision 
is as follows.  

In January 1998 the veteran reported that he had had a total 
right knee replacement by VA in January 1996 and since then 
he had fallen on several occasions injuring his left knee and 
left ankle.  

On VA examination in August 1998 it was noted that December 
1993 VA right knee X-rays, prior to the right knee 
replacement, revealed severe DJD.  Following the 1996 knee 
replacement the veteran's knee pain was relieved but he still 
had some swelling and stiffness.  He tried to return toe work 
as a car mechanic but was unable to bend, squat, crawl or 
stand for a long time.  On examination his right knee scars 
were well healed.  The right knee was not hot, painful or 
tender and there was no effusion.  Right knee motion was from 
5 to 90 degrees.  

With respect to the veteran's left knee he had good joint 
spaces, no effusion or heat but there was minimal laxity of 
the medial and lateral ligaments and a cruciate ligament.  
Lachman's and McMurray's signs were negative.  There was an 
area of hypesthesia on the medial aspect of the right knee.  
He had a normal gait except that he limped favoring his right 
foot and did not touch the floor with his right heel.  He did 
not use a cane.  Left knee motion was from zero (0) to 130 
degrees.  

The diagnoses were status pos right total knee arthroplasty 
with relief of pain, mild DJD of the left knee, and a right 
heel spur with plantar fasciitis.  

Treatment records from the Sage Hospital from 1993 to 1998 
reflect treatment for multiple disabilities, particularly for 
diabetes, but do not reflect detail orthopedic findings or 
any diagnoses or opinions as to the etiology of any 
disabilities of the left knee or left ankle.  

A private outpatient treatment record from the Sage Memorial 
Hospital dated in November 1998 shows that the veteran was 
given an assessment of osteoarthritis of the left knee. The 
examiner commented that he conveyed to the veteran that it 
was difficult to prove that his left leg problems were 
service related, and that they were more likely 
osteoarthritis, idiopathic, and secondary to an ankle 
fracture.  

On VA examination in May 1999 it was reported that the 
veteran could not bend, squat, crawl or stand for more than 
20 minutes.  He had diabetes but after a previous evaluation 
it was felt that his pain was not neuropathic.  On 
examination the right knee was not hot, painful or tender and 
there was no effusion.  Right knee motion was from zero (0) 
to 90 degrees.  The left knee joint space was normal but with 
some bony deformity consistent with DJD and there was no 
effusion, hyperemia or heat of that knee.  There was a 
minimal to moderate amount of laxity of the medial and 
lateral ligaments and the anterior cruciate ligament.  It was 
felt that there was a positive Lachman's sign of the left 
knee but no McMurray's sign.  There was a small area of 
hypesthesia over the medial aspect of the right knee.  The 
lower extremities were normal.  As to each ankle, 
dorsiflexion was to 15 degrees, plantar flexion was to 50 
degrees, inversion and eversion were to 5 degrees.  There was 
no point tenderness consistent with a bony spur.  There was 
no diffuse tenderness over the plantar surface of the foot 
that would suggest plantar fasciitis.  The diagnoses were 
status post right knee total knee arthroplasty with relief of 
pain, mild to moderate left knee DJD, mild to moderate medial 
and lateral ligamentous laxity with positive Lachman's sign 
for anterior cruciate ligament instability, probable DJD of 
both ankles and feet, but no evidence of heel spur on the 
right or plantar fasciitis of either foot.  X-rays revealed 
degenerative changes in the left ankle, particularly along 
the medial aspect and cystic findings in the dome of the 
talus and possible traumatic injury of the medial malleolus.  
Left knee X-rays revealed DJD of the medial and 
patellofemoral compartments, although there was osteophyte 
formation at the lateral compartment, on both the tibial and 
femoral sides, but no definite loose bodies were see and, 
although there were peri-articular cystic changes, there was 
no definite joint effusion.  

VAOPT records from 1997 to 1999 show that in June 1999 the 
veteran underwent left ankle arthroscopy.  

At a January 2000 RO hearing the veteran testified that he 
used Canadian crutches when walking any significant distance.  
Page 2 of the transcript of that hearing.  Following that 
surgery he had had no lateral movement in the right knee and, 
so, had fallen on a number of occasions.  Page 3.  The 
veteran's son testified that he had seen the veteran fall on 
a number of occasions.  The veteran testified that he took 
Ibuprofen for right knee pain.  Page 4.  He still performed 
exercises (apparently to strengthen his right leg).  Page 5.  
He used the Canadian crutches predominantly because of 
disability of his ankles.  Pages 5 and 6.  He had pain below 
his right knee, in his right calf, which radiated up to his 
right knee and down to his right ankle.  He also had 
medication specifically for right knee pain which he took 
once in a while for chronic and continuous pain.  Pages 6 and 
7.  

The veteran testified that he did not have a left knee 
problem during active service.  Page 8.  Rather, his left 
knee disability was due to over-use or over-compensation of 
that knee due to his service-connected right knee disability.  
This was also the cause of his current left ankle disability.  
Pages 8 and 9.  No physician had ever told him that his 
disabilities of the left knee and left ankle were due to his 
right knee disability.  Page 11.  

On VA examination in January 2000 to determine the etiology 
of the veteran's diabetes, the diagnoses included Type 2 
diabetes of 10 year's duration with mild peripheral 
neuropathy.  

On VA orthopedic examination in January 2000 the veteran's 
claim file and medical file were reviewed.  It was noted that 
he had used crutches, on and off, since June 1999.  After his 
knee replacement, starting in about 1997, he had fallen 8 or 
9 times while in confined places and it was noted that he 
lived in an area where there was rough terrain.  At that time 
he did not use knee braces or ambulatory aids.  The onset of 
his left ankles symptoms was in about 1997.  He had had two 
ankle surgeries, in June and November 1999.  Currently, his 
ankle hurt every evening and he had daily swelling.  He had a 
limp due to his entire left lower extremity, including the 
lower thigh, knee, and ankle.  The onset of his left knee 
symptoms was in about 1990 or 1991 and he now had daily pain 
and occasional swelling.  

On physical examination the veteran ambulated using Canadian 
crutches.  There was slight tenderness on the anteromedial 
aspect of the right knee and the anterior aspect of the left 
knee.  McMurray's test was negative in each knee except that 
on internal torsion he complained of some discomfort in the 
lateral aspect of the lower left leg.  There was no right 
knee effusion but there was a question of a trace effusion of 
the left knee.  He had a slight "close" left-side limp, and 
he complained about the left knee.  Right knee extension was 
to zero (0) and flexion was to 105 degrees.  On pinwheel 
sensory examination he complained of dullness only in the 
right foot.  There was tenderness about the left lateral 
malleolus and just below it and also over the medial 
malleolus.  There was some apparent slight chronic swelling 
of the malleoli.  

The examiner stated that as to the veteran's left ankle, with 
the history of trauma going back 10 to 15 years, it was much 
less likely than not that there was any relationship between 
the left ankle disability and the service-connected right 
knee disability, such that there was no causal relationship.  

The examiner stated that as to the veteran's left knee, with 
the date of symptom onset in about 1990 or 1991 and no 
history of falling down for about 5 to 6 years thereafter, it 
was not likely that there was any relationship between the 
left knee disability and the service-connected right knee 
disability.  

Several lay statements in January 2000 attest to the 
veteran's having had multiple falls which he attributed to 
his service-connected right knee disability and which 
resulted in injuries to, in part, the left leg and left 
ankle.  

Treatment records from the Navajo Health Foundation in 2000 
reflect treatment for multiple disabilities, particularly for 
diabetes, but do not reflect detail orthopedic findings or 
diagnoses or opinions as to the etiology of any disabilities 
of the left knee or left ankle.  

VAOPT records reflect that in on August 7, 2002, the veteran 
complained of something loose in his right knee, right knee 
weakness, and occasional giving out of the right knee.  He 
reported hearing a noise in the knee when he walked.  On 
examination he had good range of motion of the major joints.  
On motion there was crepitus and a crackling sound in his 
right knee but no "noises."  Also in August 2002 it was 
noted that when compared to April 1997 the alignment and 
appearance of the right femoral and tibial components 
remained relatively unchanged and there was no evidence of 
loosening or malalignment but there was reactive change of 
the patellar component, with minimal spurring superiorly and 
variable spurring inferiorly, and small joint effusion.  In 
August 2002 he underwent left ankle arthroscopy, at which 
time it was noted that he had had two prior such procedures.  
Right knee X-rays in September 2002 revealed no evidence of 
orthopedic hardware complications but there was a possibility 
of a small amount of joint effusion.  A November 18, 2002, 
report reflects that he walked with a cane.  He complained of 
his right knee occasionally giving out completely.  On 
November 26, 2002, it was noted that he had done well after 
the knee replacement for about 5 years but had begun having 
the insidious onset of pain which was mostly related to 
activity and was brought on by walking about 100 yards.  He 
had associated swelling.  On examination there was diffuse 
mild to moderate tenderness around the knee, mostly at the 
pes anserinus insertion.  Patellofemoral tracking was good 
and motion was from 0 degrees to 100 degrees and painless.  
He had about 1/2 centimeter of opening of the medial collateral 
ligament on valgus stress testing but the testing was not 
painful and there was no anterior or posterior laxity.  X-
rays did not reveal evidence of loosening, lysis or 
infection.  It was felt that there might be early loosening 
of the implant or the findings might possibly be related to 
polyethylene wear and mild laxity.  He had good quadriceps 
strength.  He was fitted with a hinged right knee brace to 
provide medial and lateral knee stability.  

Treatment records from the Sage Hospital, Indian Health 
Service, Fort Defiance Public Health System from 2000 to 2003 
reflect treatment for multiple disabilities, particularly for 
diabetes, but do not reflect detail orthopedic findings or 
diagnoses or opinions as to the etiology of any disabilities 
of the left knee or left ankle.  

On VA orthopedic examination in January 2003 the veteran 
reported that for one year his total right knee replacement 
had been very bad.  It popped, hurt, and gave way.  He now 
had to use a cane when walking in his house and crutches when 
walking outside.  He took Naproxen for pain.  

On physical examination the veteran hobbled when he did not 
use his crutches.  He also used a prescribed soft knee brace.  
He could not walk on his toes or on his heels due to his 
right knee disability.  He could squat but only to a point 
with the right knee in 20 degrees of flexion.  Right ankle 
reflex was 2+ but left ankle reflex was absent due to 
significant left ankle pathology.  Right knee motion was from 
zero (0) degrees of extension to 90 degrees of flexion.  The 
right knee was abnormal, being larger than the left knee, as 
expected after a knee replacement but there was also marked 
popping and knocking with range of motion and there was very 
clear and significant lateral instability of the right knee.  

The relevant diagnosis was status post right total knee 
replacement with obvious problems with prosthesis and knee, 
including instability and chronic pain.  

January 2003 VA X-rays of the right knee revealed the femoral 
and tibial prosthetic components appeared fairly well in 
place and there was no localizing sign of bone or soft tissue 
abnormality.  

VAOPT records show that a right knee X-ray in February 2003 
revealed no evidence of loosening of the prosthesis.  

On VA orthopedic examination in July 2003 the veteran's claim 
and medical files were reviewed.  About 3 years ago he 
developed aching and swelling of the right knee.  Immediately 
after the knee replacement he had used Tylenol with codeine 
but he now used aspirin.  In the last 2 years he had noticed 
a noise in the knee and tended to have difficulty moving 
sideways and had had several falls.  X-rays in February had 
shown joint effusion but the knee was otherwise intact.  On 
examination there was slight effusion over the anterior 
aspect of the knee.  Tenderness was especially present in the 
medial and anterior portions of the knee.  "Lateral medial 
flexion" was between 2 and 3 degrees with a metallic sound.  
McMurray's and Lachman's signs were negative.  Motion was 
from zero (0) degrees of extension to 90 degrees of flexion.  
The diagnosis was status post right knee replacement in 1996, 
now with lateral and medial movement and joint effusion.  

An October 2003 VAOPT record reflects that the veteran 
declined a proffered revision of the right knee prosthesis 
because he was still "able to manage."  

VAOPT records from 2004 to 2006 reflect treatment for 
multiple disabilities, particularly for diabetes and 
nonservice-connected heart disease, but do not reflect detail 
orthopedic findings or diagnoses or opinions as to the 
etiology of any disabilities of the left knee or left ankle.  

Reopening Left Knee Disability

In February 1994, the RO denied service connection for 
degenerative arthritis of the left knee because there was no 
evidence of a left knee disability in service and no evidence 
of arthritis of the left knee shown with in the first 
postservice year.  The veteran was notified in February 1994 
of that rating decision and because he did not appeal it, 
that decision is final.  38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. §§ 3.104, 20.1103 (2006).  

As suggested by the veteran's testimony in which he conceded 
that he had not had left knee disability during active 
military service, not only does the additional evidence not 
establish the existence of left knee disability during 
service or arthritis within the first postservice year, it 
doe not even suggest that this is a possibility.  Thus, the 
evidence received since the 1994 rating decision does not 
bear directly and substantially upon this question and is not 
so significant that it must be considered in order to fairly 
decide the merits of that claim.  

Accordingly, the application to reopen the claim for service 
connection for left knee disability, on the basis of direct 
inservice incurrence or inservice aggravation or the 
presumptive incurrence of DJD of the left knee is denied. 

Left Knee Disability Secondary to Service-Connected Right 
Knee Disability

The February 1994 rating decision did not address whether any 
left knee disability was proximately due to or the result of, 
or aggravated by, the veteran's service-connected disability 
of the right knee.  So, this question will be addressed de 
novo, i.e., without regard to the finality of the February 
1994 rating decision.  Moreover, because it was argued in the 
CAVC brief that there was a claim pending for secondary 
service connection at the time of the February 1994 rating 
decision, a de novo adjudication of this aspect of the appeal 
will be an original decision on this aspect of the claim 
regardless of when it was filed.  

In his testimony, the veteran conceded that he had never been 
told by a physician that his current left knee disability was 
linked to his service-connected right knee disability.  So, 
it is clear that he does not know of the existence of any 
such relevant evidence.  

On the other hand, the 2000 VA examination yielded a medical 
opinion that there was no causal relationship between the 
veteran's service-connected right knee disability and the 
claimed left knee disability.  While that opinion did not 
specifically state that the left knee disability was not 
aggravated by the service-connected right knee disorder, the 
opinion was broad enough to encompass such a conclusion 
inasmuch as the examiner stated that "I do not find any 
likely relationship between the left knee condition and the 
service connected right knee condition."  

This conclusion is corroborated by the November 1998 opinion 
of a private physician of the Sage Hospital who indicated 
that the veteran's left leg problems were, essentially, most 
likely unrelated to military service.  

These medical opinions are the only competent medical 
evidence on file addressing the issue of any possible 
etiology between the left and right knee conditions.  The 
veteran's belief that there is a positive relationship is 
simple not competent evidence because the veteran is a 
layperson who is without the education, skill, and training 
to render such an opinion.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

Accordingly, service connection for a left knee disability, 
claimed as secondary to service-connected right knee 
disability, must be denied.  

Left Ankle Disability

As with the claimed left knee disability, in his testimony, 
the veteran conceded that he had never been told by a 
physician that his current left ankle disability was linked 
to his service-connected right knee disability.  So, it is 
clear that he does not know of the existence of any such 
relevant evidence.  

On the other hand, the 2000 VA examination yielded a medical 
opinion that there was no causal relationship between the 
veteran's service-connected right knee disability and the 
claimed left ankle disability.  While that opinion did not 
specifically state that the left ankle disability was not 
aggravated by the service-connected right knee disorder, the 
opinion was broad enough to encompass such a conclusion 
inasmuch as the examiner stated that "it is much less likely 
than not that there is any relationship between the left 
ankle and the service connected right knee.  In other words, 
no cause [sic] of relationship."  

This conclusion is corroborated by the November 1998 opinion 
of a private physician of the Sage Hospital who indicated 
that the veteran's left leg problems were, essentially, most 
likely unrelated to military service.  

These medical opinions are the only competent medical 
evidence on file addressing the issue of any possible 
etiology between the left ankle and right knee conditions.  
The veteran's belief that there is a positive relationship is 
simple not competent evidence because the veteran is a 
layperson who is without the education, skill, and training 
to render such an opinion.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

Accordingly, service connection for a left ankle disability, 
claimed as secondary to service-connected right knee 
disability, must be denied.  


Right Knee Replacement, 30 percent from March 1, 1997

Ratings for service-connected disabilities are determined by 
comparing current symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities - which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
(DCs) identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  But the most current 
level of functional impairment due to the service-connected 
disability is of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

The present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Moreover, the 
most recent examination is not necessarily and always 
controlling; rather, consideration is given not only to the 
evidence as a whole but to both the recency and adequacy of 
examinations.  Powell v. West, 13 Vet. App. 31, 35 (1999).  

Following the veteran's total right knee replacement, an 
April 1997 rating decision assigned a 100 percent temporary 
total rating for the right knee disorder and a 30 percent 
disability rating was resumed thereafter effective March 1, 
1997.  Following correction of CUE in the May 2003 rating 
decision (in assigning a schedular 40 percent disability 
rating) a 60 percent schedular rating was awarded by a 
September 2003 rating decision, effective November 18, 2002.  

The Board will consider all possibly applicable DCs in 
attempting to arrive at the proper evaluation for the 
veteran's service-connected knee disability.  

38 C.F.R. § 4.71a, DC 5005 provides that for 1 year following 
implantation of a knee prosthesis (knee replacement), a 100 
percent schedular rating is assigned.  Thereafter, with 
intermediate degrees of residual weakness, pain or limitation 
of motion, the rating is by analogy to DCs 5256, 5261, or 
5262, with a minimum rating of 30 percent.  With chronic 
residuals consisting of severe painful motion or weakness in 
the affected extremity a 60 percent rating is assigned.  

Under 38 C.F.R. § 4.20 it is permissible to rate an unlisted 
disorder as if it were a closely related disease or injury, 
when the functions affected, the anatomical localization, and 
symptomatology are closely analogous.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 351 (1992) (permitting analogous 
ratings on the basis of etiology rather than symptoms).  
Analogous ratings may be accomplished under 38 C.F.R. § 4.27 
by 'built- up' with the first 2 digits being from the part of 
the schedule most closely identifying the bodily part or 
system and, followed by a hyphen, the last 2 digits being 
'99' to signify rating as an unlisted condition.  Generally 
see Archer v. Principi, 3 Vet. App. 433 (1992). 

The combined rating for disabilities of an extremity shall 
not exceed the rating for the amputation at the elective 
level, were amputation to be performed.  For example, the 
combined evaluations for disabilities below the knee shall 
not exceed the 40 percent evaluation, DC 5165.  This 40 
percent rating may be further combined with evaluation for 
disabilities above the knee but not to exceed the above the 
knee amputation elective level.  Painful neuroma of a stump 
after amputation shall be assigned the evaluation for the 
elective site of reamputation.  38 C.F.R. § 4.68 (2006).  

Under 38 C.F.R. § 4.71a, DCs 5162 and 5163 amputation of the 
thigh when at the middle or lower thirds or amputation of a 
leg with a defective stump and thigh amputation recommended, 
a 60 percent rating is warranted.  Under DC 5161 amputation 
of the thigh at the upper thigh, one-third of the distance 
from the perineum to the knee joint as measured from the 
perineum, warrants an 80 percent evaluation.  

Degenerative arthritis is rated under 38 C.F.R. § 4.71a, DC 
5003, requires consideration of 38 C.F.R. §§ 4.40, 4.45, and 
4.59.  Also, functional loss and the impact of pain must be 
considered.  VAOGCPREC 9-98.  

Under 38 C.F.R. § 4.71(a) DC 5003, if degenerative arthritis 
is established by X-rays, compensation may be awarded under 
three circumstances: (1) when limitation of motion meets the 
schedular criteria for the joint(s) affected and is 
objectively confirmed, such as by swelling, muscle spasm, or 
satisfactory evidence of painful motion; (2) when objectively 
confirmed limitation of motion is not sufficient to warrant a 
compensable schedular evaluation, 10 percent is assigned for 
each major joint or minor joint group affected; (3) when 
there is no limitation of motion, 10 or 20 percent will be 
assigned depending on the degree of incapacity, if there is 
X-ray evidence of arthritis of 2 or more major joints or 
minor joint groups.  Hicks v. Brown, 8 Vet. App. 417, 420 
(1995).  

38 C.F.R. § 4.59 notes that muscle spasm helps identify 
arthritic joints and crepitation on flexion identifies 
diseased points of contact and, together with DC 5003, deems 
painful motion from X-ray documented arthritis to be limited 
motion, even without actually limited motion and even though 
motion is possible beyond where pain sets in, and warrants a 
minimum 10 percent rating for each joint affected.  Hicks v. 
Brown, 8 Vet. App. 417, 420-21 (1995) (citing Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991) and Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991)).  

Under 38 C.F.R. §§ 4.40 and 4.45 functional loss of joints, 
arthritic or otherwise, may be due either to pain on use or 
limitation of motion and in either event warrants at least 
the minimum rating but it must be supported by adequate 
pathology and evidenced by visible behavior on motion because 
ratings based on limited motion do not ipso facto include or 
subsume the other rating factors in §§ 4.40 and 4.45, e.g., 
pain, functional loss, fatigability, and weakness.  

Thus, an evaluation in excess of that provided for by simple 
limitation of motion may be assigned, without pyramiding 
under 38 C.F.R. § 4.14, because there may be additional 
disability in excess of limitation of motion as a result of 
pain or pain on repeated use of a joint.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991); Hicks v. Brown, 8 
Vet. App. 417, 420-21 (1995); and DeLuca v. Brown, 8 Vet. 
App. 202, 204-08 (1995).  In other words, when rating for 
limitation of motion, a higher rating may be assigned if 
there is additional limitation of motion from pain or limited 
motion on repeated use of the joint.  

Ratings based on limitation of motion do not subsume the 
various rating factors in 38 C.F.R. §§ 4.40 and 4.14 of pain, 
weakness, and fatigability.  These regulations, and the 
prohibition against pyramiding in 38 C.F.R. § 4.14, do not 
forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206-08 (1995).  
In other words, when rating for limitation of motion, a 
higher rating may be assigned if there is additional 
limitation of motion from pain or limited motion on repeated 
use of the joint.  However, the provisions of 38 C.F.R. 
§§ 4.40, 4.45 do not mandate an increased rating when there 
pain.  Spurgeon v. Brown, 10 Vet. App. 194, 195 (1997).  

Under 38 C.F.R. § 4.71a, DC 5260 a 20 percent is assigned 
when knee flexion is limited to no more than 30 degrees, and 
a maximum 30 percent rating to no more than 15 degrees.  

Conversely, under 38 C.F.R. § 4.71a, DC 5261 a 30 percent 
rating is assigned when knee extension is limited to no more 
than 20 degrees, a 40 percent rating to no more than 30 
degrees, and a maximum 50 percent rating to no more than 45 
degrees.

Normal extension of a knee is to zero (0) degrees and normal 
flexion is to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  


In VAOGPREC 9-2004 (September 17, 2004) it was held that 
despite motion being in one plane the two motions, flexion (a 
retrograde motion) in bending the leg and extension (a 
forward motion) in straightening the leg, serve different 
functional roles, although both are necessary for normal 
function, such that they constitute two symptomatologies or 
manifestations that are not duplicative or overlapping such 
that separate ratings may be assigned for limitation of knee 
flexion (38 C.F.R. § 4.71a, DC 5260) and for limitation of 
knee extension (38 C.F.R. § 4.71a, DC 5261) without violation 
of the rule against pyramiding, at 38 C.F.R. § 4.14, 
regardless of whether the limited motions are from the same 
or different causes.  Also, because pain can cause limitation 
of motion, a rating for limitation of motion under DC 5260 or 
DC 5261 should take into consideration the degree of 
additional range of motion loss due to pain under 38 C.F.R. 
§ 4.40 and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

Where there is recurrent subluxation, lateral instability, or 
other impairment of a knee, a 20 percent evaluation may be 
assigned where the disability is moderate and 30 percent for 
severe disability.  38 C.F.R. 38 C.F.R. § 4.71a, DC 5257.  

38 C.F.R. § 4.71a, DC 5003 provides for rating of arthritis 
of the knee on the basis of limitation of motion and not 
instability; whereas, DC 5257 provides for rating of 
instability of a knee without consideration of limitation of 
motion.  Thus, separate ratings for arthritis of a knee, when 
there is actual limitation of motion, and for instability of 
the knee may be assigned without pyramiding, which is 
prohibited by 38 C.F.R. § 4.14.  VAOGCPREC 23-97.  

In Johnson v. Brown, 9 Vet. App. 7, 11 (1996) it was held 
that a rating for subluxation of a knee under 38 C.F.R. 
§ 4.71a, DC 5257 was not "predicated on loss of range of 
motion, and thus [38 C.F.R.] §§ 4.40 and 4.45, with respect 
to pain, do not apply."  

However, in VAOGCPREC 9-98 (August 14, 1998) it was held that 
for a knee disability rated under DC 5257 to warrant a 
separate rating for arthritis based on X-ray findings and 
limitation of motion, the limitation of motion under DC 5260 
or DC 5261 need not be compensable but must at least meet the 
criteria for a zero-percent rating.  A separate rating for 
arthritis could also be based on X-ray findings and painful 
motion under 38 C.F.R. § 4.59.  In other words, a compensable 
degree of limited motion under DCs 5260 and 5261 need not be 
shown; rather, a compensable rating may be granted, in 
addition to a rating for instability under DC 5257, if there 
is X-ray evidence of arthritis and also painful motion under 
38 C.F.R. § 4.59.  

38 C.F.R. § 4.71a, DC 5256 provides for a 30 percent 
evaluation when the knee is ankylosed in a favorable angle in 
full extension, or in slight flexion between zero degrees and 
10 degrees, 40 percent when ankylosed in flexion between 10 
degrees and 20 degrees, 50 percent when between 20 degrees 
and 45 degrees, and 60 percent if extremely unfavorable at an 
angle of 45 degrees or more.  

Under 38 C.F.R. § 4.71a, DC 5258, a 20 percent evaluation, 
the highest and only rating available under that schedular 
provision, may be assigned where there is evidence of 
dislocated cartilage, with frequent episodes of "locking," 
pain, and effusion into the knee joint.  

Symptomatic residuals of removal of a semilunar cartilage 
warrant a 10 percent rating.  38 C.F.R. § 4.71a, DC 5259.  
Ratings under DC 5259 require consideration of 38 C.F.R. 
§§ 4.40 and 4.45 because removal of a semilunar cartilage may 
result in complications producing loss of motion.  VAOGCPREC 
9-98.  

Under 38 C.F.R. § 4.71a, DC 5262 impairment of the tibia and 
fibula with malunion and with moderate knee or ankle 
disability, a 20 percent rating is assigned but with marked 
knee or ankle disability a 30 percent rating is assigned.  
When manifested by nonunion with loose motion, requiring a 
brace, a 40 percent rating is assigned.  

Under 38 C.F.R. § 4.71a, DC 5263 a 10 percent rating is 
assigned for genu recurvatum (acquired, traumatic, with 
weakness and insecurity in weight-bearing objectively 
demonstrated).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2006).  

Separate ratings have been requested for arthritis, 
limitation of motion, instability, and dysfunction stemming 
from pain or weakness or similar symptoms.  Of course, 
following the right knee replacement, the veteran has not had 
arthritis, since arthritis affects only bony tissue and the 
prosthesis is artificial, and not living, bony tissue.  

It is significant to not that not only does DC 5055 require 
rating by analogy to other DCs but, also, it specifically 
encompasses intermediate degrees, less than severe, of 
weakness, pain, and limitation of motion.  Since DC 5055 
specifically encompasses disability due to all three of these 
clinical manifestations, to allow for separate ratings based 
on these same clinical manifestations would amount to 
pyramiding, which is prohibited.  

Here, during the time in question, extension of the veteran's 
right knee was not limited to more than a loss of 5 degrees 
and flexion was not limited to less than 90 degrees.  So, a 
compensable rating under DCs 5260 or 5261 was not warranted.  
Moreover, while the veteran had some complaints of pain and 
discomfort in the right knee, with tenderness being found on 
examination, repeated tests of motion do not reflect that he 
had actual pain on motion.  Further, he never had any 
ankylosis of the right knee nor any clinical findings similar 
to ankylosis, e.g., chronic locking of the knee, and, so, an 
evaluation under D 5256 for ankylosis (even analogously under 
DC 5055) is not warranted.  

The Board does not doubt the testimony of the veteran and his 
son as to the severity of his service-connected right knee 
disability.  However, they are laypersons and are not 
competent to render medical diagnoses or opinions.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Moreover, even if they 
had testified that the veteran's right knee symptoms were 
severe, such a characterization by laypersons is not 
controlling.  

In this regard, the Board also observes that there is 
evidence that prior to November 2002 the veteran used 
Canadian crutches but not due to his right knee prosthesis 
but due to nonservice-connected disabilities of his ankles.  

In sum, the Board concludes that prior to November 18, 2002, 
the evidence did not establish that a rating in excess of 30 
percent was warranted for the service-connected right knee 
replacement.  

Right Knee Replacement, 60 percent since November 18, 2002

As noted above, after more than one year following 
implantation of an artificial knee, a 60 percent rating is 
highest schedular rating for a knee prosthesis under DC 5055.  
Equally important, a 60 percent rating is the appropriate 
rating assigned for amputation above the knee when at the 
middle or lower thirds of the thigh.  

Accordingly, the amputation rule, at 38 C.F.R. § 4.68 
prohibits a rating in excess of 60 percent for disability at 
the knee level or combination of disabilities at and below 
the knee.  

In order words, the veteran is in receipt of the highest 
rating assignable for his right total knee prosthesis under 
the VA rating schedule.  Accordingly, a rating in excess of 
60 percent is not warranted. 

Extra-schedular Evaluation

The veteran also is not shown to warrant consideration for an 
extra-schedular rating for the service-connected disorder 
right knee replacement at issue under the provisions of 38 
C.F.R. § 3.321(b)(1).  He has not been frequently 
hospitalized on account of it.  The disorder has not caused 
marked interference with his employment, i.e., beyond that 
contemplated by his assigned rating, or otherwise rendered 
impractical the application of the regular schedular 
standards.  

Admittedly, his overall functional impairment may hamper his 
performance in some respects, but certainly not to the level 
that would require extra-schedular consideration since those 
provisions are reserved for very special cases of impairment 
that simply is not shown here.  

And to the extent the veteran is unemployable because of 
service-connected condition, the veteran already is receiving 
compensation for that via a TDIU rating.  

Consequently, the Board does not have to remand this case to 
the RO for further consideration of this issue.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  


ORDER

The application to reopen a claim for service connection for 
a left knee disability, including as secondary to a service- 
connected right knee disability, is denied.  

Service connection for a left ankle disability, as secondary 
to a service-connected right knee disability, is denied.  

A rating in excess of 30 percent for status post right knee 
replacement from March 1, 1997, to November 18, 2002, is 
denied. 

A rating in excess of 60 percent for status post right knee 
replacement since November 18, 2002, is denied.  



____________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


